Citation Nr: 1741724	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  11-26 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of tendon laceration, left middle finger with neuropathy.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from June 1981 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional office in Indianapolis, Indiana, which, in pertinent part, denied compensation under 38 U.S.C.A. § 1151 for residuals of tendon laceration, left middle finger with neuropathy.

This matter was before the Board in November 2015, at which time it was remanded for additional evidentiary development, including to obtain outstanding medical records, informed consent documents signed by the Veteran in connection with VA surgeries in 1986, and a VA examination.  

Subsequently, in November 2016, the Board requested an Independent Medical Evaluation (IME) to assess whether the Veteran has an additional disability or disabilities of the left middle finger as a result of medical treatment provided by the VA medical facility in January 1986.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran states that he has an additional left hand, middle finger disability as the result of medical treatment provided by the VA in 1986.  

Following the receipt of the IME report dated in March 2017, the Veteran called the VA in July 2017 (see 7/31/17 Report of General Information) and indicated that his private physician, Dr. M.P. in Carmel, Indiana, stated that taking off his splint two days before his visit to the VA in 1986 did not cause any abnormalities, but rather, he should have been able to take off the splint two weeks prior to when it was actually removed.  He relayed that Dr. M.P. would provide an official statement if the VA requested this information.  The Board will comply with the Veteran's request and remand this appeal for additional development.  Furthermore, the Veteran added that Dr. M.P. is performing reconstructive surgery on the Veteran's finger in November 2017.  

Accordingly, the Board finds that a remand is necessary to obtain a statement from Dr. M.P., any additional treatment records from Dr. M.P.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated authorization from the Veteran and then associate with the claims file the Veteran's private treatment records from Dr. M.P.  In addition, request any opinions from Dr. M.P. with regard to the Veteran removing his sutures and initial splint on his left middle finger on his own following being sutured and splinted at the VA in 1986.  Notify the Veteran that him may also submit such evidence directly to VA, if in his possession.

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


